ICJ_143_JurisdictionalImmunities2008_DEU_ITA_2011-07-04_ORD_01_NA_00_FR.txt.                         INTERNATIONAL COURT OF JUSTICE


                         Reports of judgments,
                      ADVISORY OPINIONS AND ORDERS


                    JURISDICTIONAL IMMUNITIES
                           OF THE STATE
                            (GERMANY v. ITALY)

                   APPLICATION BY THE HELLENIC REPUBLIC
                       FOR PERMISSION TO INTERVENE


                            ORDER OF 4 JULY 2011




                               2011
                        COUR INTERNATIONALE DE JUSTICE


                           RECUEIL DES ARRÊTS,
                    AVIS CONSULTATIFS ET ORDONNANCES


                   IMMUNITÉS JURIDICTIONNELLES
                            DE L’ÉTAT
                           (ALLEMAGNE c. ITALIE)

                   REQUÊTE DE LA RÉPUBLIQUE HELLÉNIQUE
                           À FIN D’INTERVENTION


                       ORDONNANCE DU 4 JUILLET 2011




5 CIJ1021.indb 1                                          13/06/13 14:08

                                                Official citation :
                           Jurisdictional Immunities of the State (Germany v. Italy),
                          Application for Permission to Intervene, Order of 4 July 2011,
                                           I.C.J. Reports 2011, p. 494




                                            Mode officiel de citation :
                           Immunités juridictionnelles de l’Etat (Allemagne c. Italie),
                            requête à fin d’intervention, ordonnance du 4 juillet 2011,
                                            C.I.J. Recueil 2011, p. 494




                                                                                1021
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071132-6




5 CIJ1021.indb 2                                                                           13/06/13 14:08

                                                           4 JULY 2011

                                                            ORDER




                    JURISDICTIONAL IMMUNITIES
                           OF THE STATE
                         (GERMANY v. ITALY)

                    APPLICATION BY THE HELLENIC REPUBLIC
                        FOR PERMISSION TO INTERVENE




                   IMMUNITÉS JURIDICTIONNELLES
                            DE L’ÉTAT
                        (ALLEMAGNE c. ITALIE)

                   REQUÊTE DE LA RÉPUBLIQUE HELLÉNIQUE
                            À FIN D’INTERVENTION




                                                       4 JUILLET 2011

                                                       ORDONNANCE




5 CIJ1021.indb 3                                                         13/06/13 14:08

                                                        ﻿                                 494




                                 COUR INTERNATIONALE DE JUSTICE

                                                 ANNÉE 2011                                          2011
                                                                                                   4 juillet
                                                                                                 Rôle général
                                                  4 juillet 2011                                    no 143

                           IMMUNITÉS JURIDICTIONNELLES
                                    DE L’ÉTAT
                                         (ALLEMAGNE c. ITALIE)

                            REQUÊTE DE LA RÉPUBLIQUE HELLÉNIQUE
                                    À FIN D’INTERVENTION




                                               ORDONNANCE


                   Présents : M. Owada, président ; M. Tomka, vice‑président ; MM. Koroma,
                               Al‑Khasawneh, Simma, Abraham, Keith, Sepúlveda‑Amor,
                               Bennouna, Skotnikov, Cançado Trindade, Yusuf, Green­
                               wood, Mmes Xue, Donoghue, juges ; M. Gaja, juge ad hoc ;
                               M. Couvreur, greffier.


                     La Cour internationale de Justice,
                      Ainsi composée,
                      Après délibéré en chambre du conseil,
                      Vu les articles 48 et 62 du Statut de la Cour et les articles 81, 83, 84
                   et 85 de son Règlement,
                      Vu la requête introductive d’instance déposée au Greffe de la Cour le
                   23 décembre 2008 par la République fédérale d’Allemagne (dénom­
                   mée ci‑après l’« Allemagne ») contre la République italienne (dé­
                   nommée ci‑après l’« Italie ») au sujet d’un différend ayant son origine
                   dans des « violations d’obligations juridiques internationales » qu’aurait
                   commises l’Italie « en ne respectant pas » dans sa pratique judiciaire
                   « l’immunité de juridiction reconnue à [l’Allemagne] par le droit interna-
                   tional »,

                                                                                            4




5 CIJ1021.indb 5                                                                                       13/06/13 14:08

                       immunités juridictionnelles de l’état (ordonnance 4 VII 11) 495

                      Vu l’ordonnance du 29 avril 2009, par laquelle la Cour a fixé les dates
                   d’expiration des délais pour le dépôt du mémoire de l’Allemagne et du
                   contre‑mémoire de l’Italie,
                      Vu le mémoire déposé par l’Allemagne et le contre‑mémoire déposé par
                   l’Italie dans les délais ainsi fixés,
                      Vu la demande reconventionnelle présentée par l’Italie dans son contre-
                   mémoire « sur la question des réparations dues aux victimes italiennes
                   des graves violations du droit international humanitaire commises par les
                   forces du Reich allemand »,
                      Vu l’ordonnance du 6 juillet 2010, par laquelle la Cour a décidé que la
                   demande reconventionnelle de l’Italie était irrecevable comme telle en
                   vertu du paragraphe 1 de l’article 80 de son Règlement, a autorisé l’Alle-
                   magne à présenter une réplique et l’Italie, une duplique, et a fixé les dates
                   d’expiration des délais pour le dépôt de ces pièces de procédure,
                      Vu la réplique déposée par l’Allemagne et la duplique déposée par l’Ita-
                   lie dans les délais ainsi fixés,
                     Rend l’ordonnance suivante :
                      1. Considérant que, par une lettre datée du 13 janvier 2011 et reçue au
                   Greffe le même jour, l’ambassadeur de la République hellénique auprès
                   du Royaume des Pays‑Bas a déposé, en vertu de l’article 62 du Statut de
                   la Cour, une requête à fin d’intervention en l’affaire relative aux Immuni‑
                   tés juridictionnelles de l’Etat (Allemagne c. Italie) ; et que, par cette même
                   lettre, il a informé la Cour que M. Stelios Perrakis avait été désigné
                   comme agent ;
                      2. Considérant que, dans sa requête, la République hellénique (dénom-
                   mée ci‑après la « Grèce ») déclare qu’elle « ne souhaite intervenir à l’ins-
                   tance qu’en ce qui concerne les décisions rendues par ses propres cours et
                   tribunaux (internes) sur des faits qui se sont produits durant la seconde
                   guerre mondiale et exécutées (par voie d’exequatur) par des juridictions
                   italiennes » ; et que la Grèce relève que l’objet de sa demande d’interven-
                   tion est d’informer la Cour des droits et intérêts d’ordre juridique qui sont
                   les siens, afin de s’assurer « qu’ils ne seront ni entravés ni affectés [lorsque
                   la Cour examinera les] questions relatives à l’immunité juridictionnelle et
                   à la responsabilité internationale de l’Etat soulevées par les Parties » ;
                      3. Considérant que, dans sa requête, la Grèce formule la demande sui-
                   vante : « La Grèce prie respectueusement la Cour de l’autoriser à inter­
                   venir dans l’instance qui oppose l’Allemagne à l’Italie, aux fins et pour
                   l’objet exposés ci-dessus, et à participer à la procédure conformément aux
                   dispositions de l’article 85 du Règlement de la Cour » ;
                      4. Considérant que, conformément au paragraphe 1 de l’article 83 du
                   Règlement, le greffier, sous le couvert de lettres en date du 13 janvier 2011,
                   a transmis des copies certifiées conformes de la requête à fin d’intervention
                   de la Grèce aux Gouvernements allemand et italien, en les informant que
                   la Cour avait fixé au 1er avril 2011 la date d’expiration du délai dans
                   lequel ils pouvaient présenter leurs observations écrites sur cette requête ;

                                                                                                 5




5 CIJ1021.indb 7                                                                                      13/06/13 14:08

                       immunités juridictionnelles de l’état (ordonnance 4 VII 11) 496

                   et que, conformément au paragraphe 2 de ce même article, le greffier a
                   également transmis une copie de ladite requête au Secrétaire général de
                   l’Organisation des Nations Unies ;
                      5. Considérant que l’Allemagne et l’Italie ont l’une et l’autre présenté des
                   observations écrites dans les délais ainsi fixés ; que le Greffe leur a transmis à
                   chacune une copie des observations de l’autre, et qu’il a également adressé
                   une copie des observations des deux Parties à la Grèce ; que l’Allemagne,
                   tout en appelant l’attention de la Cour sur certaines considérations tendant
                   à indiquer que la requête à fin d’intervention de la Grèce ne satisfaisait pas
                   aux critères énoncés au paragraphe 1 de l’article 62 du Statut, a expres­
                   sément affirmé ne pas avoir « d’objection formelle » à ce qu’il y soit fait
                   droit, laissant à la Cour le soin d’apprécier s’il convenait ou non d’admettre
                   cette requête ; et que l’Italie a déclaré ne pas émettre d’objection à l’admis-
                   sion de la requête et a souligné que c’était à la Cour qu’il revenait de déci­
                   der si les conditions posées au paragraphe 1 de l’article 62 du Statut étaient
                   remplies ;
                      6. Considérant que, à la lumière du paragraphe 2 de l’article 84 de son
                   Règlement, et compte tenu du fait qu’aucune des Parties n’avait fait d’ob-
                   jection, la Cour a estimé qu’il n’était pas nécessaire de tenir des audiences
                   sur la question de l’admission de la requête à fin d’intervention de la
                   Grèce ; qu’elle a néanmoins considéré que celle‑ci devait avoir la possibi-
                   lité d’exposer ses vues sur les observations des Parties, qui devaient quant
                   à elles être autorisées à soumettre des observations écrites additionnelles
                   sur la question ; qu’elle a fixé au 6 mai 2011 la date d’expiration du délai
                   accordé à la Grèce pour présenter ses propres observations écrites sur
                   celles des Parties et au 6 juin 2011 le délai accordé aux Parties pour faire
                   part de leurs observations additionnelles sur les observations écrites de la
                   Grèce ; que les observations de la Grèce et les observations additionnelles
                   des Parties ont été présentées dans les délais ainsi fixés ; que le Greffe a
                   transmis à chacune des Parties copie des observations additionnelles de
                   l’autre ainsi que des observations de la Grèce, et qu’il a également adressé
                   copie des observations additionnelles des deux Parties à la Grèce ;

                                                        * * *
                     7. Considérant que, dans sa requête introductive d’instance déposée
                   contre l’Italie, l’Allemagne a présenté les demandes suivantes :
                          « La République fédérale d’Allemagne prie la Cour de dire et juger
                        que :
                        1) en permettant que soient intentées à son encontre des actions
                           civiles fondées sur des violations du droit international humani-
                           taire commises par le Reich allemand au cours de la seconde guerre
                           mondiale de septembre 1943 à mai 1945, la République italienne
                           a commis des violations de ses obligations juridiques internatio-
                           nales en ne respectant pas l’immunité de juridiction reconnue à la
                           République fédérale d’Allemagne par le droit international ;

                                                                                                   6




5 CIJ1021.indb 9                                                                                        13/06/13 14:08

                        immunités juridictionnelles de l’état (ordonnance 4 VII 11) 497

                        2) en prenant des mesures d’exécution forcée visant la « Villa Vigoni »,
                            propriété de l’Etat allemand utilisée par le gouvernement de ce
                            dernier à des fins non commerciales, la République italienne a
                            également violé l’immunité de juridiction de l’Allemagne ;
                        3) en déclarant exécutoires sur le sol italien des décisions judiciaires
                            grecques fondées sur des faits comparables à ceux qui sont men-
                            tionnés au point 1 ci‑dessus, la République italienne a commis une
                            autre violation de l’immunité de juridiction de l’Allemagne.
                          En conséquence, la République fédérale d’Allemagne prie la Cour
                        de dire et juger que :
                        4) la responsabilité internationale de la République italienne est en­
                           gagée ;
                        5) la République italienne prendra, par les moyens de son choix,
                           toutes les mesures nécessaires pour faire en sorte que l’ensemble
                           des décisions de ses juridictions et d’autres autorités judiciaires
                           qui contreviennent à l’immunité souveraine de l’Allemagne soient
                           privées d’effet ;
                        6) la République italienne prendra toutes les mesures nécessaires
                           pour faire en sorte que ses juridictions s’abstiennent à l’avenir de
                           connaître d’actions intentées contre l’Allemagne à raison des faits
                           mentionnés au point 1 ci‑dessus » ;
                    considérant que, dans son mémoire, l’Allemagne a présenté ses conclusions
                    dans les mêmes termes que les demandes figurant dans sa requête ; qu’elle
                    les a confirmées dans sa réplique ; et que l’Italie a prié « la Cour de dire et
                    juger que toutes les demandes de l’Allemagne [devaient être] rejetées » ;

                                                        * * *
                      8. Considérant qu’il convient tout d’abord d’exposer brièvement le
                    contexte factuel de la requête à fin d’intervention de la Grèce ;
                      9. Considérant que, le 10 juin 1944, alors que la Grèce était sous occu-
                    pation allemande, les forces armées allemandes ont perpétré un massacre
                    dans le village grec de Distomo, tuant de nombreux civils ; que, dans un
                    jugement par défaut rendu le 25 septembre 1997 (lu en audience le
                    30 octobre 1997), le tribunal grec de première instance (Protodikeio) de
                    Livadia a condamné l’Allemagne et accordé des dommages‑intérêts aux
                    parents des victimes de ce massacre ; que ce jugement a été confirmé, le
                    4 mai 2000, par la Cour de cassation grecque (Areios Pagos) ; et que ces
                    deux décisions n’ont cependant pas pu être exécutées en Grèce, le ministre
                    grec de la justice n’ayant pas délivré l’autorisation requise par l’article 923
                    du code de procédure civile grec aux fins de l’exécution d’un jugement
                    contre un Etat étranger ;
                      10. Considérant que les requérants en l’affaire Distomo ont introduit
                    une instance contre la Grèce et l’Allemagne devant la Cour européenne
                    des droits de l’homme, alléguant que celles‑ci avaient violé le paragraphe 1

                                                                                                 7




5 CIJ1021.indb 11                                                                                     13/06/13 14:08

                        immunités juridictionnelles de l’état (ordonnance 4 VII 11) 498

                    de l’article 6 de la convention de sauvegarde des droits de l’homme et des
                    libertés fondamentales ainsi que l’article premier du protocole no 1 à cette
                    convention en refusant de se conformer à la décision du tribunal de pre-
                    mière instance de Livadia en date du 25 septembre 1997 ; et que, dans sa
                    décision du 12 décembre 2002, la Cour européenne des droits de l’homme,
                    se référant au principe de l’immunité de l’Etat, a déclaré irrecevable la
                    requête que les requérants lui avaient soumise ;
                       11. Considérant que les requérants grecs ont cherché à rendre exécu-
                    toires ces décisions de justice grecques sur le sol italien ; que la cour d’ap-
                    pel de Florence (Corte di Appello di Firenze) a rendu une décision datée
                    du 2 mai 2005 (enregistrée le 5 mai 2005) déclarant exécutoire sur le sol
                    italien l’injonction contenue dans l’arrêt rendu par la Cour de cassation
                    grecque condamnant l’Allemagne aux dépens ; que cette même cour, par
                    une décision datée du 6 février 2007 (enregistrée le 20 mars 2007), a rejeté
                    l’appel interjeté par le Gouvernement allemand contre la décision du
                    2 mai 2005 ; et que, dans un arrêt daté du 6 mai 2008 (enregistré le
                    29 mai 2008), la Cour de cassation italienne (Corte Suprema di Cassa‑
                    zione) a confirmé la décision de la cour d’appel de Florence ;

                       12. Considérant que, s’agissant de la question des indemnités à verser
                    aux requérants grecs par l’Allemagne, la cour d’appel de Florence a
                    déclaré, dans une décision du 13 juin 2006 (enregistrée le 16 juin 2006),
                    que le jugement rendu par le tribunal de première instance de Livadia le
                    25 septembre 1997 était exécutoire en Italie ; que, dans un jugement daté
                    du 21 octobre 2008 (enregistré le 25 novembre 2008), cette même cour
                    d’appel a rejeté l’appel formé par le Gouvernement allemand contre la
                    décision rendue le 13 juin 2006 ; et que, dans un arrêt du 12 janvier 2011
                    (enregistré le 20 mai 2011), la Cour de cassation italienne a confirmé la
                    décision de la cour d’appel de Florence ;
                       13. Considérant que, en application de la décision de la cour d’appel
                    de Florence en date du 13 juin 2006, les requérants grecs ont, le 7 juin 2007,
                    fait enregistrer auprès du cadastre de la province de Côme une hypo-
                    thèque judiciaire (ipoteca giudiziale) sur la Villa Vigoni, bien de l’Etat
                    allemand situé près du lac de Côme ; que, dans ses réquisitions du
                    6 juin 2008 devant le tribunal de Côme (Tribunale di Como), l’avocat
                    général du ressort de la cour d’appel de Milan (Avvocatura Distrettuale
                    dello Stato di Milano) a soutenu que cette hypothèque devait être levée ;
                    et que la procédure suit son cours ;
                       14. Considérant que, à la suite de l’introduction, en 1995, de l’instance
                    Distomo, des ressortissants grecs ont porté contre l’Allemagne une autre
                    affaire devant des juridictions grecques — l’affaire Margellos —, laquelle
                    avait trait à des demandes de compensation au titre d’actes perpétrés par les
                    forces allemandes dans le village grec de Lidoriki en 1944 ; que, en 2001, la
                    Cour de cassation grecque a renvoyé cette affaire devant le Tribunal supé-
                    rieur spécial (Anotato Eidiko Dikastirio), le priant de trancher la question
                    de savoir si les règles relatives à l’immunité de l’Etat couvraient les actes
                    invoqués dans l’affaire Margellos ; et que, par une décision en date du 17 sep-

                                                                                                 8




5 CIJ1021.indb 13                                                                                     13/06/13 14:08

                        immunités juridictionnelles de l’état (ordonnance 4 VII 11) 499

                    tembre 2002, le Tribunal supérieur spécial a estimé que, en l’état actuel du
                    droit international, l’Allemagne bénéficiait de l’immunité de l’Etat ;

                                                       * * *
                       15. Considérant que, conformément au paragraphe 2 a) de l’article 81
                    du Règlement, l’Etat demandant à intervenir en vertu de l’article 62 du
                    Statut spécifie l’intérêt d’ordre juridique qui est pour lui en cause dans
                    l’affaire que sa requête concerne ;

                                                        *   *
                       16. Considérant que, dans sa requête, la Grèce avance que son intérêt
                    d’ordre juridique découle du fait que l’Allemagne « a, sinon reconnu, du
                    moins tacitement admis sa responsabilité internationale à l’égard de la
                    Grèce » à raison de tous les actes et omissions du IIIe Reich sur le terri-
                    toire grec au cours de la seconde guerre mondiale ; que, dans ses observa-
                    tions écrites, la Grèce n’invoque cependant plus le fait que l’Allemagne
                    aurait reconnu sa responsabilité internationale à son égard aux fins de
                    définir son intérêt d’ordre juridique ; que, dans sa requête, la Grèce se
                    réfère à la thèse exposée par l’Allemagne, selon laquelle l’Italie a violé
                    l’immunité juridictionnelle de l’Allemagne en déclarant exécutoires en Ita-
                    lie des décisions judiciaires grecques fondées sur des violations du droit
                    international humanitaire commises par le IIIe Reich au cours de la
                    seconde guerre mondiale ; et que la Grèce souligne plus généralement
                    l’importance que revêtirait une décision de la Cour sur la question de
                    l’« immunité de l’Etat » et de la « responsabilité de l’Etat » ;
                       17. Considérant que, dans ses observations écrites, la Grèce indique,
                    afin d’établir son intérêt d’ordre juridique, que, dans la décision qu’elle
                    rendra en l’affaire opposant l’Allemagne à l’Italie, la Cour se prononcera
                    sur la question de savoir si « un jugement émanant d’une juridiction hel-
                    lénique peut recevoir exécution sur le sol italien (eu égard à l’immunité
                    juridictionnelle de l’Allemagne) » ; que la Grèce se réfère, sur ce point, au
                    jugement rendu en l’affaire Distomo par une juridiction grecque, le tribu-
                    nal de première instance de Livadia ; qu’elle fait valoir qu’« un organe
                    juridictionnel grec et des citoyens grecs se trouvent au centre de la procé-
                    dure d’exécution italienne » ; et que la Grèce estime qu’il s’ensuit que la
                    décision de la Cour sur la question de savoir si des décisions judiciaires
                    italiennes et grecques peuvent être exécutées en Italie l’intéresse directe-
                    ment et au premier chef, et pourrait affecter son intérêt d’ordre juridique ;
                       18. Considérant que, dans ses observations écrites, la Grèce fait aussi
                    valoir son souhait d’informer la Cour de « l’approche hellénique concer-
                    nant la problématique de l’immunité juridictionnelle de l’Etat, et son
                    développement ces dernières années » ; et que la Grèce présente cet é­ lément
                    non pas comme reflétant l’existence d’un intérêt d’ordre juridique, mais
                    comme formant le contexte de sa requête à fin d’intervention ;

                                                                                               9




5 CIJ1021.indb 15                                                                                   13/06/13 14:08

                        immunités juridictionnelles de l’état (ordonnance 4 VII 11) 500

                                                           *
                        19. Considérant que, dans ses observations écrites, l’Allemagne soutient
                    qu’« il n’est pas certain que la Grèce soit parvenue » à démontrer qu’elle
                    possède « un intérêt d’ordre juridique susceptible d’être affecté par la déci-
                    sion » que la Cour rendra en l’affaire ; que, selon l’Allemagne, en vertu du
                    paragraphe 1 de l’article 62 du Statut, seuls les Etats pour lesquels l’issue de
                    l’instance revêt un intérêt juridique spécifique sont autorisés à intervenir, et
                    que la Grèce ne peut dès lors invoquer, comme elle le fait dans sa requête,
                    un intérêt d’ordre juridique général concernant la portée et le sens de l’im-
                    munité de l’Etat en droit international coutumier pour fonder son interven-
                    tion ; que l’Allemagne soutient que la Grèce ne saurait invoquer comme
                    intérêt d’ordre juridique sa prétendue responsabilité à raison de violations
                    graves du droit international humanitaire commises lors de l’occupation de
                    la Grèce par le IIIe Reich au cours de la seconde guerre mondiale, en ce que
                    ces questions sont dépourvues de tout lien avec le différend opposant l’Alle-
                    magne et l’Italie, lequel a « exclusivement trait à la question de l’immunité
                    de l’Etat » et, plus précisément, à la violation, par l’Italie, de l’immunité
                    juridictionnelle de l’Allemagne ; et que l’Allemagne considère que, si les par-
                    ticuliers qui ont obtenu gain de cause en Grèce « ont certainement un intérêt
                    juridique » à ce que les décisions concernées soient exécutées, « que ce
                    soit … en Italie ou dans tout autre pays où ils peuvent espérer disposer des
                    avoirs de l’Allemagne », il ne s’agit pas là d’un intérêt de l’Etat grec ;
                        20. Considérant que, dans ses observations écrites additionnelles,
                    l’­Allemagne relève que, dans ses observations écrites, la Grèce a « précisé »
                    l’intérêt d’ordre juridique « qu’elle estime être pour elle en cause » ; que
                    l’Allemagne fait observer que la Grèce ne prétend plus avoir un intérêt
                    général à l’égard des questions juridiques que la Cour est appelée à exa-
                    miner, ni vouloir porter devant elle les événements de la seconde guerre
                    mondiale ; que l’Allemagne limite dès lors ses observations sur l’admis-
                    sion de la requête de la Grèce à l’examen de la question de savoir si un
                    Etat peut être considéré comme ayant un intérêt d’ordre juridique dans
                    l’exécution, dans un Etat étranger, de décisions rendues par ses juridic-
                    tions ; que l’Allemagne expose sa position selon laquelle, l’entière respon-
                    sabilité de l’exécution d’une décision judiciaire hors du territoire national
                    incombant aux « autorités de l’Etat sur le territoire duquel doivent être
                    prises les mesures de contrainte », les intérêts juridiques de l’Etat dont les
                    juridictions ont rendu la décision pertinente ne sauraient être affectés ; que
                    l’Allemagne souligne en outre que la décision rendue en Grèce en l’affaire
                    Margellos, dans laquelle a été retenue l’immunité juridictionnelle de
                    l’Allemagne dans une situation comparable à celle de l’affaire Distomo,
                    a eu pour effet d’infirmer la décision rendue en cette dernière ; et que
                    l’Allemagne laisse à la Cour le soin d’apprécier s’il convient ou non d’ad-
                    mettre la requête de la Grèce ;

                                                           *


                                                                                                 10




5 CIJ1021.indb 17                                                                                      13/06/13 14:08

                        immunités juridictionnelles de l’état (ordonnance 4 VII 11) 501

                       21. Considérant que, dans ses observations écrites et observations écrites
                    additionnelles, l’Italie prend note du fait que la Grèce prétend posséder un
                    intérêt d’ordre juridique susceptible d’être affecté par la décision que la
                    Cour rendra en l’affaire opposant l’Allemagne et l’Italie en ce que, dans sa
                    requête, l’Allemagne prie la Cour de dire et juger que l’Italie a violé son
                    immunité juridictionnelle en déclarant exécutoire sur le sol italien la déci-
                    sion judiciaire rendue par une juridiction grecque en l’affaire Distomo ;

                                                          *   *
                        22. Considérant que « [c]’est à l’Etat désireux d’intervenir qu’il appartient
                    d’identifier l’intérêt d’ordre juridique considéré par lui comme susceptible
                    d’être affecté par la décision à rendre en l’espèce et de montrer en quoi cet
                    intérêt risque d’être affecté » (Différend frontalier terrestre, insulaire et mari‑
                    time (El Salvador/Honduras), requête à fin d’intervention, arrêt, C.I.J.
                    Recueil 1990, p. 118, par. 61) ; que cet Etat « doit seulement démontrer que
                    son intérêt « peut » être affecté et non qu’il le sera ou qu’il le sera nécessaire-
                    ment » (ibid., p. 117, par. 61) ; considérant, cependant, qu’il revient à la Cour
                    de se prononcer, conformément aux termes du paragraphe 2 de l’article 62
                    du Statut, sur la demande d’intervention et que c’est à elle qu’il incombe
                    d’en déterminer les limites et la portée (Différend territorial et maritime
                    (Nicaragua c. Colombie), requête du Costa Rica à fin d’intervention, arrêt,
                    C.I.J. Recueil 2011 (II), p. 358, par. 25 ; voir également Différend territorial
                    et maritime (Nicaragua c. Colombie), requête du Honduras à fin d’interven‑
                    tion, arrêt, C.I.J. Recueil 2011 (II), p. 433-434, par. 35) ;
                        23. Considérant que, dans les conclusions qu’elle a formulées dans la
                    procédure principale, l’Allemagne prie notamment la Cour de dire que, en
                    déclarant exécutoires sur le sol italien des décisions judiciaires grecques
                    ­fondées sur des violations du droit international humanitaire commises par
                     le Reich allemand au cours de la seconde guerre mondiale, l’Italie a violé
                     l’immunité de juridiction dont jouit l’Allemagne en vertu du droit interna-
                     tional et, partant, manqué à ses obligations juridiques internationales ; et
                     que, dans ses observations écrites, la Grèce présente expressément l’intérêt
                     d’ordre juridique qu’elle estime susceptible d’être affecté par la décision de
                     la Cour dans la procédure principale comme découlant desdites décisions
                     judiciaires et de la reconnaissance par l’Italie de leur caractère exécutoire ;
                        24. Considérant que, aux fins du paragraphe 1 de l’article 62 du Statut,
                     « [l]’Etat qui cherche à intervenir en tant que non‑partie n’a … pas à éta-
                     blir qu’un de ses droits serait susceptible d’être affecté ; il est suffisant
                     pour cet Etat d’établir que son intérêt d’ordre juridique pourrait être
                     affecté » (Différend territorial et maritime (Nicaragua c. Colombie),
                     requête du Costa Rica à fin d’intervention, arrêt, C.I.J. Recueil 2011 (II),
                    p. 358, par. 26 ; Différend territorial et maritime (Nicaragua c. Colombie),
                    requête du Honduras à fin d’intervention, arrêt, C.I.J. Recueil 2011 (II),
                    p. 434, par. 37) ;
                        25. Considérant que la Cour, dans l’arrêt qu’elle rendra dans la procé-
                    dure principale, pourrait estimer nécessaire d’examiner, à la lumière du

                                                                                                    11




5 CIJ1021.indb 19                                                                                         13/06/13 14:08

                        immunités juridictionnelles de l’état (ordonnance 4 VII 11) 502

                    principe de l’immunité de l’Etat, les décisions rendues par la justice grecque
                    en l’affaire Distomo aux fins de se prononcer sur la troisième demande
                    formulée dans les conclusions de l’Allemagne, concernant la question de
                    savoir si, en déclarant exécutoires sur le sol italien des décisions judiciaires
                    grecques fondées sur des faits comparables à ceux mentionnés dans la pre-
                    mière de ces demandes, l’Italie a commis une autre violation de l’immunité
                    de juridiction de l’Allemagne ; et que cela suffit à indiquer que la Grèce
                    possède un intérêt d’ordre juridique auquel l’arrêt qui sera rendu dans la
                    procédure principale est susceptible de porter atteinte ;
                      26. Considérant que, selon la Cour, il est suffisamment établi que la
                    Grèce a un intérêt d’ordre juridique susceptible d’être affecté par l’arrêt
                    qu’elle rendra dans la procédure principale ; et que cet intérêt se limite à
                    ce qui est indiqué au paragraphe 25 ci-dessus ;

                                                         *       *
                      27. Considérant que, conformément au paragraphe 2 b) de l’article 81
                    du Règlement, l’Etat demandant à intervenir en vertu de l’article 62 du
                    Statut spécifie « l’objet précis de l’intervention » ;

                                                             *
                      28. Considérant que, dans sa requête à fin d’intervention, la Grèce fait
                    état de l’objet précis de son intervention consistant à « informer la Cour
                    de la nature d[e ses] droits et intérêts d’ordre juridique … auxquels la
                    décision de la Cour pourrait porter atteinte, compte tenu des demandes
                    présentées par l’Allemagne en l’affaire portée devant elle » ;

                                                         *       *
                      29. Considérant que la Cour relève que, l’objet de l’intervention de la
                    Grèce étant de l’informer de la nature de son intérêt d’ordre juridique
                    susceptible d’être affecté, cet objet est conforme au rôle de l’intervention
                    (Différend territorial et maritime (Nicaragua c. Colombie), requête du
                    Costa Rica à fin d’intervention, arrêt, C.I.J. Recueil 2011 (II), p. 360,
                    par. 34).

                                                        * * *
                      30. Considérant que, conformément au paragraphe 2 c) de l’article 81
                    du Règlement, l’Etat demandant à intervenir en vertu de l’article 62 du
                    Statut spécifie « toute base de compétence qui … existerait entre lui et les
                    parties » ;

                                                         *       *
                      31. Considérant que la Cour relève qu’il n’est pas nécessaire que soit
                    établie l’existence d’une base de compétence entre les parties à l’instance

                                                                                                 12




5 CIJ1021.indb 21                                                                                      13/06/13 14:08

                        immunités juridictionnelles de l’état (ordonnance 4 VII 11) 503

                    et l’Etat qui cherche à intervenir en tant que non‑partie (Souveraineté sur
                    Pulau Ligitan et Pulau Sipadan (Indonésie/Malaisie), requête à fin d’inter‑
                    vention, arrêt, C.I.J. Recueil 2001, p. 589, par. 35 ; Différend territorial et
                    maritime (Nicaragua c. Colombie), requête du Costa Rica à fin d’interven‑
                    tion, arrêt, C.I.J. Recueil 2011 (II), p. 361, par. 38) ; et que, dès lors que
                    la Grèce a clairement indiqué qu’elle souhaitait intervenir en tant que
                    non‑partie, il n’est pas nécessaire en l’espèce que soit établie une telle base
                    de compétence ;

                                                        * * *
                       32. Considérant que « [l]a Cour, lorsqu’elle autorise l’intervention, peut
                    en circonscrire la portée et l’accorder pour l’un des aspects seulement de
                    l’objet de la requête dont elle est saisie » (Différend territorial et maritime
                    (Nicaragua c. Colombie), requête du Costa Rica à fin d’intervention, arrêt,
                    C.I.J. Recueil 2011 (II), p. 361, par. 42) ; et que la Cour, compte tenu de
                    la portée de l’intervention demandée, telle que spécifiée dans les observa-
                    tions écrites de la Grèce, et des conclusions auxquelles elle est parvenue aux
                    paragraphes 25 et 26 ci‑dessus, estime que la Grèce peut être autorisée à
                    intervenir en tant que non-partie, dans la mesure où son intervention se
                    limite aux décisions émanant de juridictions grecques telles qu’évoquées au
                    paragraphe 25 ci‑dessus ;

                                                        *   *
                       33. Considérant que, en application des dispositions du paragraphe 1
                    de l’article 85 du Règlement, copie des pièces de procédure et des docu-
                    ments annexés déposés dans le cadre de la procédure principale sera com-
                    muniquée à la Grèce, et qu’il échet en outre de fixer les dates d’expiration
                    des délais pour le dépôt d’une déclaration écrite de la Grèce et d’observa-
                    tions écrites de l’Allemagne et de l’Italie sur cette déclaration ;

                                                        * * *
                      34. Par ces motifs,
                      La Cour,
                      1) Par quinze voix contre une,
                      Décide que la Grèce est autorisée à intervenir dans l’instance en tant
                    que non‑partie, conformément à l’article 62 du Statut, dans les limites et
                    aux fins spécifiées au paragraphe 32 de la présente ordonnance ;
                      pour : M. Owada, président ; M. Tomka, vice‑président ; MM. Koroma, Al‑
                        Khasawneh, Simma, Abraham, Keith, Sepúlveda‑Amor, Bennouna,
                        Skotnikov, Cançado Trindade, Yusuf, Greenwood, Mmes Xue, Donoghue,
                        juges ;
                      contre : M. Gaja, juge ad hoc ;

                                                                                                13




5 CIJ1021.indb 23                                                                                     13/06/13 14:08

                        immunités juridictionnelles de l’état (ordonnance 4 VII 11) 504

                      2) A l’unanimité,
                       Fixe comme suit les dates d’expiration des délais pour le dépôt de la
                    déclaration écrite et des observations écrites visées au paragraphe 1 de
                    l’article 85 du Règlement :
                       Pour la déclaration écrite de la Grèce, le 5 août 2011 ;
                       Pour les observations écrites de l’Allemagne et de l’Italie, le 5 sep-
                    tembre 2011 ;
                       Réserve la suite de la procédure.

                      Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                    Paix, à La Haye, le quatre juillet deux mille onze, en quatre exemplaires,
                    dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                    mis respectivement au Gouvernement de la République fédérale d’Alle-
                    magne, au Gouvernement de la République italienne et au Gouvernement
                    de la République hellénique.

                                                                           Le président,
                                                                  (Signé) Hisashi Owada.
                                                                             Le greffier,
                                                                 (Signé) Philippe Couvreur.




                      M. le juge Cançado Trindade joint à l’ordonnance l’exposé de son
                    opinion individuelle ; M. le juge ad hoc Gaja joint une déclaration à l’or-
                    donnance.

                                                                              (Paraphé) H.O.
                                                                              (Paraphé) Ph.C.




                                                                                                14




5 CIJ1021.indb 25                                                                                     13/06/13 14:08

